Citation Nr: 9921957	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-01 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenic 
reaction, paranoid type, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to a service 
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


REMAND

The veteran contends that he is entitled to a higher 
evaluation for his schizophrenic reaction, paranoid type, and 
that he is unemployable due to his service-connected 
disability.  

The veteran was examined by VA psychologists in August 1996 
and November 1997.  At the August 1996 examination he 
reported that his auditory hallucinations had been primarily 
in remission since 1986 due to compliance with his 
antipsychotic medication.  At the November 1997 examination 
the veteran reported auditory hallucinations, though he was 
quite vague about this.  In light of the inconsistent 
description of symptoms and the vagueness on the most recent 
examination, the Board concludes that further examination is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain up-to-date 
treatment records of the veteran 
from the VA Medical Center, 
Alexandria, Louisiana.

2.  The RO should schedule the 
veteran for VA examination by a 
psychiatrist to determine the extent 
and severity of the veteran's 
service-connected schizophrenic 
reaction, paranoid type.  The claims 
folder and a copy of this remand 
must be made available to and 
reviewed by the psychiatrist prior 
to the examination.  All necessary 
tests should be conducted and the 
psychiatrist should review the 
results of any testing prior to 
completion of the report.

The report of examination should 
specifically describe the level of 
impairment of the veteran's social 
and industrial adaptability, caused 
by his service-connected 
schizophrenic reaction, paranoid 
type.  In addition, the examiner 
must assign a Global Assessment of 
Functioning (GAF) score consistent 
with the American Psychiatric 
Association: Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  
The examiner must provide a 
definition of the score assigned, 
and should indicate the degree of 
impairment it represents for each 
psychiatric diagnosis.  The report 
should contain complete and detailed 
rationale for all opinions 
expressed.

The psychiatrist is also requested 
to evaluate and describe in detail 
the effect the veteran's service- 
connected disability may have on his 
industrial capability.  The 
psychiatrist should review the 
veteran's entire medical history, 
prior to offering an assessment of 
industrial and social impairment 
directly due to the schizophrenic 
reaction, paranoid type.  

The examiner should render an 
opinion whether the service-
connected schizophrenic reaction, 
paranoid type prevents employment.

3.  The veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 
3.655 (1998) failure to cooperate by 
attending the requested VA 
examination may result in an adverse 
determination.  

Following completion of the foregoing, the RO must review the 
claims folder and ensure that all of the foregoing 
development actions have been conducted and completed in 
full.  If any development is incomplete, appropriate 
corrective action is to be implemented.  Specific attention 
is directed to the examination report.  If the examination 
report does not include special studies or adequate responses 
to the specific opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 4.2 (1998) ("if 
the [examination] report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.").  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


